DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A, Claims 1-5 in the reply filed on 8/4/22 is acknowledged.
Claims 6-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/4/22.
Claim Objections
Claims 1-3 are objected to because of the following informalities:  1) In claim 1, line 16, “detects” should be “detect”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and law of nature without significantly more. The claims recite “detects the CAP candidate point as a CAP based on an evaluation value obtained from a difference between the CAP candidate point and the third local maximum point and a difference between the CAP candidate point and the local minimum point”, wherein the CAP candidate points are identified as “a first local maximum point of the baseline before the local maximum of the envelope” and “a second local maximum point of the baseline after the local maximum point of the envelope”. This is drawn to an abstract idea of a mental process to determine a natural correlation, and a mathematical relationship that described the natural correlation, as well as the natural correlation itself. Note here, that the “CAP” stands for “cyclic alternative pattern”, which is an Applicant defined and named parameter and the claims are drawn to defining what this Applicant named parameter CAP, is. This judicial exception is not integrated into a practical application because nothing is being done with the CAP parameter. There’s no treatment or prophylaxis, there’s not even an output, and certainly nothing to indicate that the CAP is used for accomplishing anything practical. There’s also no transformation or reduction of a particular article to a different state or thing, and the judicial exception is not applied in some meaningful way beyond generally linking the idea to a particular technological environment. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of the claim (namely, a generic processor and memory) are well-known and routine in the art, and are only used to perform the aforementioned abstract idea. Again, there’s no treatment or prophylaxis, no improvement of the computer, no transformation or reduction of a particular article to a different state or thing, and the judicial exception is not applied in some meaningful way beyond generally linking the idea to a particular technological environment. The above apply to each of Claims 1-5, as dependent claims 2-3 only further describe the abstract idea.   
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
1) Regarding Claims 1 and 3-5, a person having ordinary skill in the art would not have reasonably concluded from the original disclosure that Applicant was in possession of a method, or non-transitory computer-readable recording medium that identifies a CAP based on an evaluation value obtained from a single candidate CAP point and any relationship imaginable between the peak to peak difference (“a difference between the CAP candidate point and the third local maximum point”) and the amplitude (“a difference between the CAP candidate point and the local minimum point”). Again, the entire disclosure is drawn toward an Applicant named parameter (CAP) that is based on an Applicant defined relationship (in summary and layman’s terms, CAP is defined as the higher of the sum of the amplitude B0 with the peak to peak difference B1 between multiple consecutive local maxima). In each and every instance the Applicant disclosed and defined relationship involves a sum of said terms and a comparison between multiple consecutive local maxima (see page 10, line 1-5: “B0*th0+B1*th1 and sets the calculated value as an evaluation value C” and “compares the evaluation values C for K1 and K2, and identifies the CAP candidate point K1 or K2 having a larger evaluation value C.”). There is no example or disclosure where the CAP is actually identified as a CAP based on a single candidate point, which the claims clearly do not preclude.  There is no example or disclosure where anything other than the sum (e.g. a product, a ratio) of B0 and B1 are used in the calculation of the CAP, which the claims clearly do not preclude. Thus, Claims 1 and 3-5 fail the written description requirement. See MPEP 2163, 2163.05.     



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179. The examiner can normally be reached M-F 9-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        

MANOLIS PAHAKIS /M.P./
Examiner
Art Unit 3792